Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a non-final Office Action on the merits.  Claims 1-8 are currently pending and are addressed below.

Information Disclosure Statement
The information disclosure statement (IDS) is being considered by the examiner.

Claim Objections
Claims 2-3 are objected to because of the following informalities:  The claim must begin with a capital letter and end with a period. Periods may not be used elsewhere in the claims except for abbreviations. Additionally, with respect to claim 3, variables k1 and k2 are not defined. Appropriate correction is required.

Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (JP 2015-117005) in view of Raksincharoensak (US 2007/0299582).

Regarding claim 1:
Suzuki teaches a steering system comprising: 
a first steering device configured to change an angle of left and right chassis frame components of a suspension device to which left and right wheels that serve as (steering device 10, see at least [0048-0052]); 
a second steering device configured to drive a supplementary turning actuator provided to each of the left and right wheels to change angles of the wheels relative to the chassis frame components and thereby individually turn the left and right wheels (in wheel motor, see at least [0026-31]); and 
a vehicle information detection section (ECU) configured to detect vehicle information including a vehicle velocity of the vehicle (see at least [0106-0107]) and the steering command angle (see at least [0032]), wherein the second steering device includes a supplementary turning control section configured to control the supplementary turning actuator so as to perform turning by a steering angle  for auxiliary turning that is a difference between a steering angle of the front wheels and an actual steering angle of the front wheels steered by the first steering device (see at least [0082-0086]).
Suzuki is silent as to determining the steering angle based on a model.
Raksincharoensak teaches a system and method of controlling a vehicle steering angle including a target steering angle determined by a numerical model of vehicle motion on the basis of the information on the steering command angle and the vehicle velocity (see at least abstract, [0009]).



Regarding claim 4:
Suzuki further teaches wherein the supplementary turning control section is configured to control the supplementary turning actuator so as to perform turning by individual steering angles for auxiliary turning, each of the individual steering angles being a difference between a steering angle of each of the left and right front wheels determined by the numerical model of vehicle motion and an actual steering angle of each of the left and right front wheels steered by the first steering device (see at least [0082-0086]).

Regarding claim 5:
Suzuki further teaches wherein the second steering device includes a hub unit main body having a wheel-mount hub bearing and a unit support member configured to be connected to each of the chassis frame components or be formed as a part of each of the chassis frame components, and the hub unit main body is supported by the unit support member through a rotation-permitting support component so as to be rotatable about a supplementary turning axis extending in a vertical direction and is configured to (see at least Fig 7. [0050-0053]).

Regarding claim 6:
Suzuki further teaches wherein the second steering device is a supplementary turning function-equipped hub unit including:
a mechanism section including a hub unit main body having a wheel-mount hub bearing, and a unit support member configured to be connected to each of the chassis frame components or be formed as a part of each of the chassis frame components and support the hub unit main body such that an angle of the hub unit main body can be changed relative to each of the chassis frame components (see at least Fig 7. [0050-0053]); and a control device section including the supplementary turning control section and a motor control device configured to output a drive current in accordance with a motor command signal outputted by the supplementary turning control section to drive the supplementary turning actuator (vehicle controller issues a command to motor controller 82, see at least [0081-0086]).

Regarding claim 8:
The combination of Suzuki and Raksincharoensak further teaches a vehicle comprising a steering system as claimed in claim 1.
Claim Rejections - 35 USC § 103
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki and Raksincharoensak as applied to claim 1 above, and further in view of Fujita et al. (US 2016/0176437).

Regarding claim 7:
Modified Suzuki teaches the limitations as in claim 1 above. Suzuki is silent as to a reverse input prevention mechanism.
Fujita teaches a vehicle steering system including a steering actuator with a reverse input preventing device (see at least Figs. 2-3, abstract, [0015-0018]).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the supplementary steering system and method as taught by Suzuki and Raksincharoensak with the reverse input prevention device as taught by Fujita  in order to o prevent the input external force from being transmitted to the motor side.
Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RINK whose telephone number is (571)272-4863.  The examiner can normally be reached on Monday-Friday 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ryan Rink/           Primary Examiner, Art Unit 3664